 Case 1:18-cv-00950-LO-JFA Document 207 Filed 07/08/19 Page 1 of 1 PageID# 5456



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                       Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                     NOTICE OF SUBMISSION

            Plaintiffs submit the attached Declarations and Exhibits thereto in support of Plaintiffs’

     Memorandum in Opposition to Defendants’ Motion to Compel (ECF No. 206), filed July 8, 2019.




      Dated: July 8, 2019                             Respectfully submitted,

                                                      /s/ Scott A. Zebrak
                                                      Scott A. Zebrak (38729)
                                                      Matthew J. Oppenheim (pro hac vice)
                                                      Jeffrey M. Gould (pro hac vice)
                                                      Kerry M. Mustico (pro hac vice)
                                                      OPPENHEIM + ZEBRAK, LLP
                                                      4530 Wisconsin Avenue, NW, 5th Floor
                                                      Washington, DC 20015
                                                      Tel: 202-480-2999
                                                      scott@oandzlaw.com
                                                      matt@oandzlaw.com
                                                      jeff@oandzlaw.com
                                                      kerry@oandzlaw.com

                                                      Attorneys for Plaintiffs
